DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 24, 26-28, 32, 34 and 36-38 have been amended, claims 42-43 have been canceled, and new claims 44-45 have been added as requested in the amendment filed June 18, 2021. Following the amendment, claims 24-41 and 44-45 are pending in the present application.

2.	Claims 24-41 and 44-45 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed June 3, 2021 has been considered and the references therein are of record.

Withdrawn Claim Rejections
4.	Any objection or rejection of record pertaining to either of canceled claims 42-43 is rendered moot by applicant’s cancellation of said claims.

5.	The rejection of claims 26, 28, 36 and 38 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, set forth at section 4 of the 03/18/2021 Office action, is withdrawn in view of applicant’s clarifying amendments to the claims.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 27 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejection is maintained for reasons of record as set forth at section 4 of the 03/18/2021 Office action.
As discussed previously, the amino acid sequences of SEQ ID Nos: 10, 12 and 13 are all less than 70% identical to the sequence of SEQ ID NO: 16. Claims 27 and 37 thus contain embodiments that are outside the scope of base claims 24 and 34, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Amendment
7.	Applicant asserts that claim 37 has been amended to limit the sequences to SEQ ID NO: 9, 11, 13 and 16. Regarding the sequence of SEQ ID NO: 13, applicant argues that this sequence does not precisely align with, but rather has an overlap with, a portion of the reference sequence, and the overlapping portion has exact identity. Thus, it is argued that the dependent claims simply require an additional element, and further limit the subject matter by requiring additional sequence and exact identity on the overlapping portion.
8.	Applicant’s arguments have been considered but are not persuasive. First, it is noted that claim 37 still recites SEQ ID NOs: 10 and 12. Second, with respect to the recitation of SEQ ID NO: 13 in claims 27 and 37, while a portion of the sequence of the peptide of SEQ ID NO: 13 does indeed overlap with a portion of the sequence of SEQ ID NO: 16, it still does not fall within the scope of either of base claims 24 or 34. In particular, the phrase “the therapeutic peptide comprises an amino acid sequence with 
	Furthermore, there is nothing to imply by the claim language that the additional residues within the sequence of SEQ ID NO: 13 is “added” to the sequence of SEQ ID NO: 16 as implied by applicant. Such a sequence would require a new sequence identification number, as it would be a distinct sequence. Thus, the sequence of SEQ ID NO: 13 in claims 27 and 37 still fails to further limit the subject matter of the base claims 24 and 34, and the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 24-41 and 44-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US 2015/0366949 A1; pub. Dec. 24, 2015). The rejection is maintained for reasons of record and is further applied to new claims 44-45 as discussed below.
	The basis of this rejection has been set forth previously (see section 5 of the 03/18/2021 Office action) and therefore will not be fully reiterated here. In brief, Lang et al. teach a therapeutic method of treating a neurological disorder, such as Alzheimer's disease (AD) (see [0013]-[0016]) comprising administering a therapeutic peptide EHXERLKANDSLKL (SEQ ID NO: 37, wherein X is T or M) that is identical to the peptide of instant SEQ ID NO: 16.  Note that a subject suffering from AD would meet 
Accordingly, the teachings of Lang anticipate the presently claimed invention and would be expected to inherently inhibit proteolysis of neuronal APP as in claim 24, reduce affinity between neuronal APP and -secretase as in claim 34, and “not generally modulate  secretase and/or -secretase activity on non-APP substrates” as recited in new claims 44-45.  Again, Applicant’s attention is directed to MPEP § 2112 (II), which states, “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."
Response to Arguments
10.	In the response filed June 18, 2021, Applicant argues that Lang does not explicitly or inherently teach the methods of claim 24 or 34.  In particular, it is argued that Lang teaches that inhibition of PTP leads to beneficial effects for neurological disorders, and includes AD in “a general list of applicable neurological diseases.”  Applicant asserts that Lang does not teach or suggest the use of the disclosed therapeutic peptides to inhibit proteolysis of neuronal APP as in claim 24, or to reduce affinity between neuronal APP and -secretase as in claim 34.
11.	Applicant’s arguments have been considered but are not persuasive.  MPEP § 2112 (I) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
	In the instant case, the instant claims are attempting to claim a method that describes the effects of the peptide of SEQ ID NO: 16 on neuronal APP. Yet these -secretase following administration of the peptide of SEQ ID NO: 16 would therefore inherently occur within the context of the therapeutic method taught by Lang.  A chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, the teachings of Lang expressly or inherently provide for all elements of the presently claimed invention of claims 24-41 and 44-45.


Conclusion
12.	No claims are allowed.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649